13-304
         Zheng v. Holder
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A087 908 970
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of January, two thousand sixteen.
 5
 6
 7       PRESENT:
 8                ROSEMARY S. POOLER,
 9                RICHARD C. WESLEY,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _____________________________________
13
14       HUI YING ZHENG,
15                Petitioner,
16
17                         v.                                   13-304
18                                                              NAC
19       LORETTA E. LYNCH1, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
25                                     Brown, Esq., New York, NY.

                      1
                  Loretta E. Lynch is automatically substituted as the
             respondent in this case pursuant to Federal Rule of
             Appellate Procedure 43(c)(2).
 1
 2   FOR RESPONDENT:         Stuart F. Delery, Assistant Attorney
 3                           General; Carl McIntyre, Assistant
 4                           Director; Allen W. Hausman, Senior
 5                           Litigation Counsel, Office of
 6                           Immigration Litigation, United
 7                           States Department of Justice,
 8                           Washington, D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Hui Ying Zheng, a native and citizen of the People’s

15   Republic of China, seeks review of an January 8, 2013,

16   decision of the BIA affirming an Immigration Judge’s (“IJ”)

17   March 7, 2011, decision, denying her application for asylum,

18   withholding of removal, and relief under the Convention

19   Against Torture (“CAT”).   In re Hui Ying Zheng, No. A087 908

20   970 (B.I.A. Jan. 8, 2013), aff’g A087 908 970 (Immig. Ct.

21   N.Y. City Mar. 7, 2011).   We assume the parties’ familiarity

22   with the underlying facts and procedural history in this

23   case.

24       Under the circumstances of this case, we review the

25   IJ’s decision as modified by the BIA decision.   See Xue Hong

26   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

27   2005).   The applicable standards of review are well

                                   2
 1   established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

 2   Weng v. Holder, 562 F.3d 510, 513-14 (2d Cir. 2009).

 3       For applications such as Zheng’s, governed by the REAL

 4   ID Act of 2005, the agency may, “considering the totality of

 5   the circumstances,” base a credibility finding on the

 6   applicant’s “demeanor, candor, or responsiveness,” the

 7   plausibility of his account, and inconsistencies in his

 8   statements, without regard to whether they go “to the heart

 9   of the applicant’s claim.”   See 8 U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

11   167 (2d Cir. 2008) (per curiam).       We “defer . . . to an IJ’s

12   credibility determination unless, from the totality of the

13   circumstances, it is plain that no reasonable fact-finder

14   could make” such a ruling.   Xiu Xia Lin, 534 F.3d at 167.

15       Here, the IJ reasonably based the adverse credibility

16   determination on Zheng’s inconsistent testimony and

17   inconsistencies among her testimony, her witness’s testimony

18   and her documentary evidence.       As the agency found, the

19   signatures on the letter from Zheng’s church did not match

20   her description, and the date of her baptismal certificate

21   did not match the date provided by her witness.       The IJ

22   reasonably rejected Zheng’s explanation for the


                                     3
 1   inconsistencies.   See Majidi v. Gonzales, 430 F.3d 77, 80-81

 2   (2d Cir. 2005).

 3       Although Zheng submitted corroborating letters from her

 4   father and two fellow church members in China, the IJ

 5   reasonably found that evidence insufficient to establish

 6   Zheng’s eligibility for relief absent credible testimony,

 7   because the authors were interested parties and unavailable

 8   for cross-examination.   See Xiao Ji Chen v. U.S. Dep’t of

 9   Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the weight

10   accorded to documentary evidence lies largely within

11   agency’s discretion); see also Matter of H-L-H- & Z-Y-Z-, 25

12   I. & N. Dec. 209, 215 (B.I.A. 2010) (giving diminished

13   evidentiary weight to letters from “relatives and friends,”

14   because they were from interested witnesses not subject to

15   cross-examination), rev’d on other grounds by Hui Lin Huang

16   v. Holder, 677 F.3d 130 (2d Cir. 2012).   Ultimately, the

17   negative demeanor finding, inconsistencies between the

18   testimony, witness testimony, and documentary evidence, and

19   lack of corroborating evidence provide substantial evidence

20   in support of the agency’s adverse credibility

21   determination. Xiu Xia Lin, 534 F.3d at 167.

22       The only evidence of a threat to Zheng’s life or


                                   4
 1   freedom depended upon her credibility: the adverse

 2   credibility determination in this case necessarily precludes

 3   success on her claims for asylum, withholding of removal and

 4   CAT relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d

 5   Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                   5